              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
ROBERT M. MUMMA, II,                       :    Civil No. 1:20-CV-00017
                                           :
             Appellant,                    :
                                           :
             v.                            :
                                           :
DOUBLE M DEVELOPMENT, et al.,              :
                                           :
             Appellees.                    :    Judge Jennifer P. Wilson
                                      ORDER
      AND NOW, on this 31st day of January, 2020, for the reasons stated in the

accompanying memorandum, IT IS ORDERED that the motion to withdraw the

reference filed by Movant Robert M. Mumma, II (Doc. 1) is DENIED. The Clerk

of Court is accordingly directed to close this case.


                                        s/Jennifer P. Wilson
                                        JENNIFER P. WILSON
                                        United States District Court Judge
                                        Middle District of Pennsylvania
